Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 12, 2010, is entered into by and among CONTINENTAL MATERIALS
CORPORATION, a Delaware corporation (the “Company”), the financial institutions
that are or may from time to time become parties to the Credit Agreement
referenced below (together with their respective successors and assigns, the
“Lenders” and each, a “Lender”) and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois state chartered bank as Administrative Agent for each Lender (the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Credit Agreement
referenced below.

 

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Credit Agreement, dated as
of April 16, 2009, by and among the Company, the Lender and the Administrative
Agent, as amended by that certain First Amendment to Credit Agreement, dated as
of November 18, 2009, by and among the Company, the Lender and the
Administrative Agent (the “First Amendment”), and as further amended by that
certain Waiver and Second Amendment to Credit Agreement, dated as of April 15,
2010, by and among the Company, the Lender and the Administrative Agent (the
“Second Amendment”) (as further amended, restated or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Lender previously (i) made
available to the Company a revolving credit facility in the amount of
$20,000,000 (reduced to $13,500,000 from and after October 1, 2010 pursuant to
the Second Amendment), and (ii) funded a term loan in the original principal
amount of $10,000,000; and

 

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) extend the maturity date of the Revolving Loan and Term
Loan to December 31, 2011, and (ii) modify the Minimum Adjusted EBITDA covenant
set forth in Section 11.13.1 of the Credit Agreement, in each case, all on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

 

Section 1.  Incorporation of Recitals.  The foregoing recitals are hereby
incorporated into and made a part of this Amendment.

 

Section 2.  Amendment of the Credit Agreement.  It is hereby agreed and
understood that, subject to the complete fulfillment and performance of the
conditions precedent set forth in Section 5 of this Amendment, the Credit
Agreement is hereby amended and modified as follows:

 

A.                                   Section 1.1.  Section 1.1 of the Credit
Agreement is hereby amended as follows:

 

1

--------------------------------------------------------------------------------


 

(1)                                  The definition of “Term Loan Maturity Date”
is hereby deleted in its entirety and replaced with the following:

 

“Term Loan Maturity Date means the earlier of (a) December 31, 2011 or (b) the
Termination Date.”

 

(2)                                  The definition of “Termination Date” is
hereby deleted in its entirety and replaced with the following:

 

“Termination Date means the earlier to occur of (a) December 31, 2011 or
(b) such other date on which the Commitments terminate pursuant to Section 6 or
Section 13.”

 

B.                                     Section 11.13.1.  Section 11.13.1
(Minimum Adjusted EBITDA) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“11.13.1                              Minimum Adjusted EBITDA.  Not permit
Adjusted EBITDA for any Computation Period to be less than the applicable amount
set forth below for such Computation Period:

 

Computation
Period Ending

 

Adjusted EBITDA

 

 

 

 

 

January 1, 2011

 

$

250,000

 

 

 

 

 

April 2, 2011

 

$

(600,000

)

 

 

 

 

July 2, 2011

 

$

2,100,000

 

 

 

 

 

October 1, 2011

 

$

2,000,000

 

 

 

 

 

December 31, 2011

 

$

500,000

”

 

Section 3.  Revolving Loan Note and Term Loan Note.  It is hereby agreed and
understood that the Revolving Loan Note and the Term Loan Note remain in full
force and effect and that the Obligations evidenced thereby remain due and
payable on the terms set forth therein and in the Credit Agreement (as modified
by this Amendment).

 

Section 4.  Amendment of the Loan Documents.  It is hereby agreed and understood
by the Administrative Agent, each Lender and the Company that, subject to the
complete fulfillment and performance of the conditions precedent set forth in
Section 5 of this Amendment and effective as of the effective date of this
Amendment, each reference to the Credit Agreement, the Revolving Loan, the Term
Loan, the Revolving Loan Note, the Term Loan Note, and/or any other defined
terms or any Loan Documents in any Loan Documents shall be deemed to be a
reference to any such defined terms or such agreements as such terms or
agreements are amended or modified by this Amendment.  Any breach of any
representation, warranty, covenant

 

2

--------------------------------------------------------------------------------


 

or agreement contained in this Amendment shall be deemed to be an Event of
Default for all purposes of the Credit Agreement.

 

Section 5.  Conditions Precedent.  The effectiveness of this Amendment and the
obligations of the Administrative Agent and each Lender hereunder are subject to
the satisfaction, or waiver by the Administrative Agent, of the following
conditions precedent on or before the date hereof (unless otherwise provided or
agreed to by the Administrative Agent) in addition to the conditions precedent
specified in Section 12.2 of the Credit Agreement:

 

A.                                   The Company shall have paid and/or
reimbursed all reasonable fees, costs and expenses relating to this Amendment
and owed to the Lender pursuant to the Credit Agreement in connection with this
Amendment.

 

B.                                     The Company shall have delivered, or
caused to be delivered, original fully completed, dated and executed originals
of (i) this Amendment, and (ii) such other certificates, instruments, agreements
or documents as the Administrative Agent may reasonably request (each of the
foregoing certificates, instruments, agreements and documents described in this
Section 5(B) (other than this Amendment) which constitute Loan Documents are
hereinafter referred to collectively as the “Other Documents”).

 

C.                                     The following statements shall be true
and correct and the Company, by executing and delivering this Amendment to the
Lender and the Administrative Agent, hereby certifies that the following
statements are true and correct as of the date hereof:

 

(1)                                  Other than as expressly contemplated by
this Amendment, since the date of the most recent financial statements furnished
by the Company to the Administrative Agent (which financial statements were true
and correct in all material respects and otherwise conformed to the requirements
set forth in the Credit Agreement for such financial statements), there shall
have been no change which has had or will have a material adverse effect on the
business, operations, properties or financial condition of the Loan Parties
taken as a whole;

 

(2)                                  The representations and warranties of the
Company set forth in the Credit Agreement and the other Loan Documents (as
amended by this Amendment) are true and correct in all respects on and as of the
date of this Amendment with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, and no Unmatured Event of Default or Event of Default has
occurred and is continuing; and

 

(3)                                  No consents, licenses or approvals are
required in connection with the execution, delivery and performance by the
Company of this Amendment or the Other Documents or the validity or
enforceability against the Company of this Amendment or the Other Documents
which have not been obtained and delivered to the Lender.

 

3

--------------------------------------------------------------------------------


 

Section 6.  Miscellaneous.

 

A.                                   Except as expressly amended and modified by
this Amendment, the Credit Agreement and the other Loan Documents are and shall
continue to be in full force and effect in accordance with the terms thereof.

 

B.                                     This Amendment may be executed by the
parties hereto in counterparts, and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

 

C.                                     This Amendment shall be construed in
accordance with and governed by the internal laws, and not the laws of conflict,
of the State of Illinois.

 

D.                                    The headings contained in this Amendment
are for ease of reference only and shall not be considered in construing this
Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed as of the day and year first above written.

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

By:

 

 

 

Steven M. Cohen

 

 

Managing Director & Senior Vice President

 

5

--------------------------------------------------------------------------------